DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Outer Perimeter #135.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification discusses Ref. #135, used to describe an outer perimeter, not included in the drawings; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “is described herein” in Line 1.  Correction is required.  See MPEP § 608.01(b).

Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “coupling mechanisms” in claims 11 & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Tatsumi / Nippon Foil Mfg., JP #06-159693
[Tatsumi ('693)]

-
Sasada /  / Nippon Foil Mfg., JP #10-054569
[Sasada ('569)]

-
Gleich, DE #2701331
[Gleich ('331)]

-
Zappetti, US #6,044,834
[Zappetti ('834)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 13 & 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tatsumi ('693).
In Re Claims 1, 4, 13 & 14, Tatsumi ('693) discloses (See machine translation, attached): A cover configured to engage a stove top (Cooktop Cover #1), the cover comprising:
[Cl. 1, 13] a top surface (Upper surface of Cover #1);
[Cl. 1, 13] a bottom surface (Lower surface of Cover #1);
[Cl. 1, 14] a border coupled to the top surface that extends around an outer perimeter of the cover and projects outwardly from the top surface (Comprising Rising Portion #3, Peripheral Edge #4
[Cl. 1, 13] a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to surround a burner of the stove top (At least Abstract, Para. 1: Each Opening #2 that surrounds Burner #10); and
[Cl. 1, 13] a flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward an edge of a burner of the stove top (At least Upstand #7).
[Cl. 4, 13] wherein the distance the flange extends inwardly is such that the flange covers a portion of the burner (Fig. 3: Upstand #7 extends to Burner #10 & covers at least a portion of the burner vertical wall).

Claims 1-6 & 13-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sasada ('569).
In Re Claims 1-5 & 13-15, Sasada ('569) discloses (See machine translation, attached): A cover configured to engage a stove top (Cooktop Cover Body #1m 11), the cover comprising:
[Cl. 1, 13] a top surface (Upper surface of Cover #1, 11);
[Cl. 1, 13] a bottom surface (Lower surface of Cover #1, 11);
[Cl. 1, 14] a border coupled to the top surface that extends around an outer perimeter of the cover and projects outwardly from the top surface (Peripheral Wall #4);
[Cl. 1, 13] a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to surround a burner of the stove top (Each Opening #3, 13 that surrounds Burner Ring “C”); and
[Cl. 1, 13] a flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward an edge of a burner of the stove top (Cover #2, 12).
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox (1st Flange)][AltContent: textbox (2nd Flange)][AltContent: textbox (3rd Flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow][Cl. 4, 13] wherein the distance the flange extends inwardly is such that the flange covers a portion of the burner (At least Fig. 3, 6: Cover #2, 12 extends to & over Burner Ring “C”).








[Cl. 2, 15] further comprising a second flange that extends around a top surface of the flange and projects outwardly from the top surface of the flange to a second height and extends inwardly a second distance toward the edge of the burner / [Cl. 5, 15] wherein the second distance the second flange extends inwardly is such that at least the second flange covers a portion of the burner . [Cl. 3, 6] a third At least Fig. 4: Cover #12 is shown with three flanges in a stepped configuration).

Claims 7, 9, 10, 17, 18 & 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by at least one of Tatsumi ('693) & Sasada ('569).
In Re Claim 7 & 21, each of Tatsumi ('693) & Sasada ('569) discloses: further comprising a plurality of cutouts, wherein each is configured to surround one of a plurality of burners of the stove top (Tatsumi ('693): Fig. 1, 2, 7; Sasada ('569): Fig. 4-7).
In Re Claim 9, discloses: The cover of claim 1, further comprising a reservoir oriented on the top surface and configured to capture substances (Tatsumi ('693): One of the upper surface of Mat #1 surrounded by Peripheral Edge #4 & Groove #8; Sasada ('569): Groove #6).
In Re Claim 10, discloses: The cover of claim 1, further comprising a reservoir oriented on the top surface that surrounds at least one burner and configured to capture substances (Tatsumi ('693): One of the upper surface of Mat #1 surrounded by Peripheral Edge #4 & Groove #8, each of which surrounds Burner #10; Sasada ('569): Groove #6 which surrounds each Burner Ring “C”).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 16 are rejected under 35 U.S.C. § 103 as being unpatentable over at least one of Tatsumi ('693) & Sasada ('569) as applied to at least one of claims 1 & 13 above, with reference to Gleich ('331).
In Re Claims 8 & 16, with respect to “wherein at least a portion of the cover comprises one or more of a fire retardant material, a fire resistant material, and a heat resistant material defining at least a portion of the cover as fire retardant, fire resistant material, and heat resistant”, each of Tatsumi ('693) & Sasada ('569) is silent on the material used.  Nevertheless, Examiner takes Official Notice that the use of a fire / heat resistant material is a conventional or well-known feature or method for fabricating a stovetop mat, as referenced by Gleich ('331); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to fabricate  for the purpose of preventing the mat from overheating &/or catching fire during use.

Claims 11, 12, 19 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over at least one of Tatsumi ('693) & Sasada ('569) as applied to at least one of claims 1 & 13 above, in view of Zappetti ('834)
In Re Claims 11, 12, 19, & 20, each of Tatsumi ('693) & Sasada ('569) discloses all aspects of the claimed invention as discussed above, with the possible exception of: [Cl. 11, 19] “further comprising coupling mechanisms oriented on the bottom surface to retain the cover to the stove top surface” & [Cl. 12, 20] wherein the cover is releasably coupled to the stove top surface.
Nevertheless, Zappetti ('834) discloses from the same Stovetop Cover field of endeavor as applicant's invention, the use of a coupling mechanism (Magnetic Edging #17) on a stovetop cover (Cover #10), the cover being removably secured to a stovetop (Col. 2, Ln. 64-67: Cover #10 is removably secured to Stovetop #18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the coupling mechanism of Zappetti ('834) into the system of at least one of Tatsumi ('693) & Sasada ('569) for the purpose of securing the mat to the stovetop (Col. 4, Ln. 53-58) & allowing for the removal of the cover for cleaning (Col. 2, Ln. 64-67).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762